                                                                                        a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 BOBBY WADE,                               CIVIL DOCKET NO. 1:19-CV-438-P
 Plaintiff

 VERSUS                                    JUDGE DRELL

 FRANCISCO J. QUINTANA, ET                 MAGISTRATE JUDGE PEREZ-MONTES
 AL.,
 Defendants


                              MEMORANDUM ORDER

      Before the Court is a Complaint (Doc. 14) filed by pro se Plaintiff Bobby Wade

(“Wade”) (#94252-111) under Bivens v. Six Unknown Agents of the Federal Bureau

of Narcotics 1 and the Federal Tort Claims Act (“FTCA”). Wade is an inmate in the

custody of the United States Bureau of Prisons (“BOP”), incarcerated at the United

States Penitentiary – Allenwood in White Deer, Pennsylvania. Wade complains that

he was denied adequate medical care while incarcerated at the United States

Penitentiary in Pollock, Louisiana (“USP—Pollock”).

      Because Wade must provide additional documents to support his claim, IT IS

ORDERED that Wade AMEND his Complaint (Doc. 14).




1In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971), the Supreme Court recognized that certain circumstances may give rise
to a private cause of action against federal officials that is comparable to the statutory
cause of action permitted against state officials by 42 U.S.C. § 1983.
I.    Background

      Wade alleges that he was assigned a top bunk bed while housed in the Special

Housing Unit (“SHU”) at the United States Penitentiary–Victorville (“USP-

Victorville”). (Doc. 7, p. 11). Wade fell from while trying to climb into the bed on

February 16, 2017. (Doc. 7, p. 11). Six days later, he was examined by a physician

assistant, who took X-rays of Wade’s knee. (Doc. 7, p. 12). Because the X-rays showed

a potential tear of the ACL, the physician assistant submitted a request for an urgent

consultation with an orthopedic specialist. (Doc. 9, p. 12).

      On April 6, 2017, Wade was transferred from USP—Victorville to USP—

Pollock. (Doc. 7, p. 14). Upon his arrival, medical staff performed an initial medical

assessment and “verified and recorded” Wade’s injury and the “need for follow-up

medical care.” (Doc. 7, p. 14).

      Wade alleges that Physician Assistant Mitchell “deliberately altered, changed

or otherwise manipulated Wade’s medical records to reflect that his injury did not

require ‘urgent’ but rather ‘routine’ medical care.” (Doc. 7, p. 14).

      Wade saw Defendant Mitchell again on April 14, 2017, and Mitchel scheduled

an appointment for an orthopedic specialist to examine Wade and perform an MRI.

(Doc. 7, p. 14). The orthopedic specialist agreed that a diagnostic MRI was medically

indicated to determine the exact nature and extent of Wade’s injury to his knee. (Doc.

7, p. 15). For the next six months, Wade waited for an MRI and filed “numerous


                                           2
administrative grievances regarding the denial of medical care, including the

excessive delay in him receiving the approved diagnostic MRI.” (Doc. 7, p. 15).

       Wade was “threatened with adverse action, including being placed in

segregated    housing,   by   Defendant      Gotreaux,   for   having   filed   numerous

administrative grievances” and for “potentially refusing to withdraw the grievances.”

(Doc. 7, p. 15).   Wade alleges that, because he refused to withdraw the grievances,

Defendant Gotreaux placed Wade in the SHU on “trumped-up” contentions and

without a bottom-bunk pass. (Doc. 7, p. 16). Wade was found “not guilty” of the

“trumped-up” charge. (Doc. 7, p. 17). While in the SHU, Wade’s personal property

was destroyed and stolen. (Doc. 7, p. 16).

       Wade alleges that he informed Warden Johnson and Associate Warden

Maldonado that his injury was worsening. (Doc. 7, p. 16). Wade also allegedly

advised Assistant Health Services Administrator Derrick, Trip Coordinator Brown,

Warden Johnson, Associate Warden Maldonado, Lt. Gotreaux, Lt. Moore, Dr. Garcia,

and Physician Assistant Mitchell that he was being denied a bottom bunk, which was

causing further injury to his left knee. (Doc. 7, p. 16). Wade informed Defendants

that he was in severe pain and requested medical care. (Doc. 7, p 16).

       While in the SHU, Wade also developed fever, chills, nausea, vomiting, and a

rash. (Doc. 7, p. 18). An X-ray of Wade’s stomach revealed a lesion. (Doc. 7, p. 17). /




                                             3
       In November 2017, Wade received the MRI of his knee, which indicated a

horizontal tear of the ACL with a suggestion of a prior partial tear. (Doc. 7, p. 18).

       Wade was then transferred to another prison. During the transfer, Wade was

“handcuffed and shackled for twelve hours or more . . . which caused excruciating

pain” and further injury to his knee. (Doc. 7, p. 18).

       After his transfer out of USP—Pollock, Wade received one surgery and is

waiting on another. (Doc. 7, p. 19).

       Wade initially filed suit in the United States District Court for the Central

District of California. The claims against the USP—Pollock Defendants were severed

and transferred to this Court as a separate suit. (Doc. 9).

II.    Instructions to Amend

       The FTCA contains its own exhaustion provision, which is jurisdictional. 1

Before filing suit under the FTCA, a plaintiff must fully exhaust all administrative

remedies. See McNeil v. United States, 508 U.S. 106, 113 (1993); Price v. United

States, 81 F.3d 520, 521 (5th Cir. 1996). Because this requirement is jurisdictional




128 U.S.C. §2676(a) provides in part: “An action shall not be instituted upon a claim against
the United States for money damages for injury or loss of property or personal injury or death
caused by the negligent or wrongful act or omission of any employee of the Government while
acting within the scope of his office or employment, unless the claimant shall have first
presented the claim to the appropriate Federal agency and his claim shall have been finally
denied by the agency in writing and sent by certified or registered mail. The failure of an
agency to make final disposition of a claim within six months after it is filed shall, at the
option of the claimant any time thereafter, be deemed a final denial of the claim for purposes
of this section.”
                                              4
in nature, the filing of a claim with the appropriate agency cannot be waived. See

Gregory v. Mitchell, 634 F.2d 199, 204 (5th Cir. 1981).

       In order to determine whether this Court has jurisdiction over Wade’s FTCA

claim, Wade must provide evidence of exhaustion under the FTCA. Wade must

provide documents establishing that he provided a tort claim to the BOP with written

notification of the injury and a monetary demand. He must also provide a copy of any

responses received to the tort claim.

       Additionally, in order to determine whether his Bivens claim is timely, Wade

must provide copies of all administrative remedies filed with the BOP, separate from

his tort claim.

III.   Conclusion

       Because Wade must provide additional documents to support his claim, IT IS

ORDERED that Wade AMEND his Complaint (Doc. 14) within 30 days of the filing

of this Order to provide the information outlined above.

       Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.




                                          5
                                                             25th day of
     THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

September 2019.

                                __________________________________________
                                JOSEPH H.L. PEREZ-MONTES
                                UNITED STATES MAGISTRATE JUDGE




                                   6
